Citation Nr: 1632182	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-23 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease as due to exposure to herbicides.

2.  Entitlement to service connection for prostate cancer as due to exposure to herbicides. 


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to November 1969.

This appeal is before the Board of Veterans' Appeals (Board) from August 2012 and May 2013 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2016 statement, the Veteran for the first time requested a hearing before the Board.  Because the only issue decided herein is granted in full, there is no prejudice to the Veteran in deciding the issue without a hearing.

In a July 2016 statement, the Veteran indicated that he was not satisfied with his representative and elected to proceed without representation.

In August 2014, the Board remanded the Veteran's appeal with instruction to follow appropriate procedures to determine whether the Veteran was exposed to herbicides during active service in Korea.  The Board finds that appropriate procedures were followed and is therefore satisfied that the instructions in its August 2014 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Ischemic heart disease is presumptively related to exposure to herbicides.



CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease as due to exposure to herbicides have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for ischemic heart disease as due to exposure to herbicides.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain diseases with a relationship to herbicide exposure, such as ischemic heart disease and prostate cancer, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in areas with known exposure, including in or near the Korean Demilitarized Zone (DMZ) at any time during the period from April 1, 1968 to August 31, 1971.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Private treatment records establish that the Veteran suffers from ischemic heart disease.  Specifically, the Veteran underwent coronary artery bypass grafting in March 2005 and was discharged with a diagnosis of ischemic heart disease with unstable angina and multilevel heart disease, with ongoing treatment thereafter.  Because a diagnosis of a current disability is established, service connection is warranted if the evidence establishes service in an area where herbicides were known to be used.

In a November 2010 statement, the Veteran explained that soon after being stationed at Clark Air Base in the Philippines, he was given temporary duty (TDY) orders to serve for 90 days in Korea, the bulk of which was spent at Kimpo Air Base near the DMZ.  

The Veteran's service personnel records reflect that he was stationed at Clark Air Base, but there is no record of any TDY orders or travel to Korea.  The Veteran, however, has provided a captioned photograph from a 1968 newspaper which shows him at a USO event in Seoul.  The Board notes that the Veteran has consistently reported service at Kimpo Air Base, beginning with a claim filed in December 2003.  In this earlier claim, the Veteran reported an injury suffered at Kimpo Air Base, seven years before he ever filed a claim or made any statements related to herbicide exposure.

In August 2012, VA made a formal finding regarding the Veteran's claim of herbicide exposure.  VA noted that there was some evidence that the Veteran traveled to Seoul, and that the Veteran indicated that he was at Kimpo Air Base, located in Seoul.  The airport was 28 miles from the DMZ, and there was no evidence of herbicide use.  There was thus not enough evidence to presume exposure to herbicides.

After remand, VA issued a second formal finding in June 2015.  In this finding, VA noted that tactical herbicides were used in the DMZ beginning in April 1968, and that presumptive exposure was conceded for veterans who served in or near the DMZ at that time.  Because the Veteran's unit was not listed as one deployed to the DMZ, VA found that exposure could not be conceded.

The Board finds that the evidence weighs in favor of presumptive exposure to herbicides.  While the Veteran's service personnel records do not reflect assignment in Korea, he has consistently reported service at Kimpo Air Base near the DMZ, initially reporting such service seven years prior to his first claim of exposure to herbicides.  He has provided a published photograph of a USO event in Seoul in which he is named in the caption.  He reports that he was present during a time when tactical herbicides were used in the DMZ.  The Board recognizes that the Veteran's unit is not listed as one deployed to the DMZ, but the Veteran does not contend that his entire unit was ordered to TDY in Korea.  The fact that the evidence establishes the Veteran's presence in Korea despite the absence of such TDY orders in his service personnel records suggests that his unit deployments alone cannot be relied upon to determine his whereabouts.  The Board thus finds credible the Veteran's statements that he was exposed to herbicides in Korea.  For these reasons, the Board finds that ischemic heart disease is presumptively related to exposure to herbicides, and service connection is therefore granted.

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

Service connection for ischemic heart disease as due to exposure to herbicides is granted.


REMAND

The Veteran claims service connection for prostate cancer as due to exposure to herbicides.  In a July 2016 statement, he requested a hearing before the Board. 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board of Veterans' Appeals hearing in the format of his choosing at the earliest available opportunity.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


